DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brodbine on 5/31/22.

The application has been amended as follows: 
Cancel withdrawn claims 16-19.


Response to Arguments
Applicant’s arguments, see page 6, filed 3/16/22, with respect to the 101 rejection have been fully considered and are persuasive.  The most recent amendment to claim 2 resolves the issues.  The term “judging” has been changed to “determining”.
Therefore, the 101 rejection of claims 2, 4, 5 and 12 has been withdrawn.  

Applicant’s arguments, see pages 6-8, filed 3/16/22, with respect to Greytak and Jang have been fully considered and are persuasive.  The newly amended claims require particular replacing liquids and a propanedithiol second ligand.  Neither Greytak nor Jang teach dimethylacetamide, dimethylsulfoxide or N-methylpryrrolidone replacing liquids or propanedithiol ligands.  
Therefore, the 103 rejection of claims 1, 3, 6-9, 11 and 14 as obvious over Greytak has been withdrawn. 
The 103 rejection of claim 13 as obvious over Greytak in view of Jang has also been withdrawn. 
The 103 rejection of claims 10 and 15 as obvious over Greytak is moot because the claims have been canceled. 

Applicant’s arguments, see page 9, filed 3/16/22, with respect to the double patenting rejection have been fully considered and are persuasive. The newly amended claims require particular replacing liquids and a propanedithiol second ligand not taught or suggested in the 297 claims.
Therefore, the obviousness double patenting rejection of claims 1 and 3 as obvious over the claims of 297 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11, 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Greytak, teaches a method of exchanging quantum dot ligands but does not teach or suggest  dimethylacetamide, dimethylsulfoxide or N-methylpryrrolidone replacing liquids or propanedithiol ligands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734